Opinion
Per Curiam,
A valuable gas well has been discovered on a certain tract of land which is claimed by both plaintiffs and defendants. The case boils down to a question of fact, namely, the location of an ancient boundary line. Defendants’ evidence in support of their claim was not only adequate to support the Trial Judge’s findings of fact, but was far stronger and more eohvincing than that produced by plaintiffs to support their claim.
The judgment in favor of- the defendants is'affirmed on the Opinion of President Judge Carr.